Case: 4:16-cv-01175-JAR Doc. #: 164 Filed: 05/14/20 Page: 1 of 3 PageID #: 4452




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

RUSSELL SCOTT FARIA,                              )
                                                  )
       Plaintiff,                                 )
                                                  )
v.                                                )       Case No. 4:16-CV-01175-JAR
                                                  )
SERGEANT RYAN J. McCARRICK, et al.                )
                                                  )
           Defendants.                            )

              JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE

       Come now all parties, Plaintiff Russell Scott Faria by counsel W. Bevis Schock, Joel J.

Schwartz Nathan T. Swanson and Hugh A. Eastwood, and Defendants Ryan McCarrick, Patrick

Harney, Michael Merkel, Leah Askey, a/k/a Leah Askey Chaney, and Lincoln County by

attorneys Christopher L. Heigele, Jason S. Retter, Robert J. Krehbiel, Joel D. Brett, and J.C.

Pleban, and pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii) request the court to

dismiss Plaintiff’s cause with prejudice, with each party to bear his/her/its own costs and fees.

                                              Respectfully Submitted,
                                                 /s/ W. Bevis Schock .
                                              W. Bevis Schock, 32551MO
                                              Attorney at Law
                                              7777 Bonhomme Ave., Ste. 1300
                                              St. Louis, MO 63105
                                              wbschock@schocklaw.com
                                              Fax: 314-721-1698
                                              Voice: 314-726-2322

                                                 /s/ Joel J. Schwartz .
                                              Joel J. Schwartz, 39066MO
                                              Rosenblum, Schwartz
                                              120 S. Central, Ste. 130
                                              St. Louis, MO 63105
                                              Fax: 314-862-8050
                                              Voice: 314-862-4332
Case: 4:16-cv-01175-JAR Doc. #: 164 Filed: 05/14/20 Page: 2 of 3 PageID #: 4453




                                       /s/ Nathan T. Swanson .
                                    Nathan T. Swanson, 62616MO
                                    Rosenblum, Schwartz120 S. Central, Ste. 130
                                    St. Louis, MO 63105
                                    Fax: 314-862-8050
                                    Voice: 314-862-4332

                                    Counsel for Plaintiff


                                     /s/ Christopher L. Heigele
                                     Steven F. Coronado            MBN 36392
                                     Christopher L. Heigele        MBN 45733
                                     BATY OTTO CORONADO PC
                                     4600 Madison Avenue, Suite 210
                                     Kansas City, MO 64112
                                     Telephone: (816) 531-7200
                                     Facsimile: (816) 531-7201
                                     scoronado@batyotto.com
                                     cheigele@batyotto.com
                                     Attorneys for Defendant Leah Askey




                                   /s/ Jason S. Retter
                                   Robert J. Krehbiel
                                   Jason S. Retter                 MBN 59683
                                   HELLMICH, HILL & RETTER, LLC
                                   2000 South Hanley Road
                                   St. Louis, MO 63144-1524
                                   Telephone: (314) 646-1110
                                   Fax: (646) 1122
                                   jason@hellmichhillretter.com
                                   Attorney for Defendants McCarrick, Merkel and
                                   Harney

                                   /s/ Joel D. Brett
                                   Joel D. Brett                   MBN 33471
                                   BARKLAGE, BRETT & HAMILL, P.C.
                                   211 N. Third Street
                                   St. Charles, MO 63301
                                   Telephone: (636) 949-2120
                                   Facsimile (636) 949-8786
                                   jbrett@barklage-brett.com
                                   Attorney for Defendant Lincoln County
                                       2
Case: 4:16-cv-01175-JAR Doc. #: 164 Filed: 05/14/20 Page: 3 of 3 PageID #: 4454




                                              /s/ J.C. Pleban
                                              J.C. Pleban                     MBN 63166
                                              C. John Pleban                  MBN 24190
                                              Steven R. Kratky                MBN 61442
                                              PLEBAN & PETRUSKA LAW, L.L.C.
                                              2010South Big Bend Road
                                              St. Louis, Missouri 63114
                                              Telephone: (314) 645-6666
                                              Fax: (314) 645-7376
                                              jc@plebanlaw.com
                                              cpleban@plebanlaw.com
                                              skratky@plebanlaw.com
                                              Attorneys for Defendant Michael Merkel




                                 CERTIFICATE OF SERVICE

        I hereby certify that on May 14, 2020, a true and accurate copy of the foregoing was filed
electronically using the Court’s e-filing system, which sent notification of the filing to: All counsel
of record.




                                            ____________________________
                                            JASON S. RETTER
                                            HELLMICH, HILL & RETTER, LLC




                                                  3
